Citation Nr: 1140235	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1968.  His medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision of the VARO in Togus, Maine, that confirmed and continued a 30 percent disability rating for the Veteran's PTSD.  The Pittsburgh, Pennsylvania RO otherwise has jurisdiction of the claims file.


FINDINGS OF FACT

1.  Manifestations of the Veteran's PTSD include anxiety, agitation, depression, sleep difficulty, and anger issues.  

2.  The Veteran's PTSD has reasonably been manifested by occupational and social impairment with deficiencies in some areas and more nearly approximates the criteria for a higher rating.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a disability evaluation of 50 percent, but not more, for the Veteran's PTSD are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2011) includes enhanced duties to notify and assist claimants in pursuing benefits with VA.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

With regard to the claim for an increased evaluation for PTSD, the Board notes that a 50 percent disability rating is assigned herein.  Generally, a claimant seeking a higher disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit his or her claim or appeal to the issue of entitlement to a particular disability that is less than the maximum allowed by law for a specific service connection claim, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  

With this in mind, the Board notes that the Federal Circuit Court has held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in providing notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311, 1314-1315 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

The Board notes there has been compliance with the VCAA during the course of the appeal.  The appeal has been in appellate status for several years.  The Veteran has been accorded examinations by VA on separate occasions in 2006 and 2011.  Additionally, VA outpatient records have been obtained and associated with the claims file.  The Board finds that all certification and development has been accomplished, and, therefore, appellate review may proceed at this time.  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in developing his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F. 3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of all the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If the disability has undergone different and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, staged ratings will be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The criteria for rating the Veteran's disability are set forth in VA's General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.  

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  Depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as regarding names, directions, recent events).  

The next higher rating of 50 percent is assigned when the psychiatric disability results in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and an inability to establish and maintain effective relationships.  

The maximum schedular rating of 100 percent is for assignment when there is total occupational and social impairment, due to such symptoms as:  Gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

Psychiatric examinations often include assignment of a Global Assessment of Functioning (GAF) Score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning of a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis of the rating to be assigned.  38 C.F.R. § 4.126(a).  

Scores between 51 and 60 are indicative of moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning well, with some meaningful interpersonal relationships.  

In this case, the Board finds the symptoms of the Veteran's PTSD have been consistent throughout the appeal period and most closely approximate the criteria for a 50 percent disability rating, but not more.  The GAF scores and healthcare professional assessments on periodic occasions during the time frame generally indicate occupational and social impairment with deficiencies in a number of areas so as to warrant the 50 percent rating, but neither the GAF scores nor the psychiatric disability picture represent a severely incapacitating disability or a disability picture warranting a total schedular evaluation.  The Veteran's GAF scores have ranged from about 60 to 70 and as defined in the DSM-IV cited above, those GAF scores reflect moderate impairment.  

The pertinent evidence of record includes a report of a PTSD examination accorded the Veteran by VA in August 2006.  The Veteran was currently residing alone and said that he had refused social contacts outside of his immediate family.  He had been married and divorced twice and had one son with whom he talked by phone on a fairly regular basis.  

The Veteran reportedly worked for Westinghouse for 22 years.  More recently, he had worked in housekeeping at VA for six years and currently had been working as a prison guard in the Pennsylvania State System for the past 10 years.  He was currently working on a full time basis.  He stated that in the past year he had about 10 unauthorized absences and three months early ago he was given administrative counseling regarding his missed time.  He reported the majority of these absences were due to stress at work from being "micromanaged."  He did not indicate a loss of productivity or work absence specifically due to mental health symptomatology.  

The Veteran stated he had never been hospitalized for psychiatric purposes.  He was currently taking 20 milligrams of Paroxetine and 300 milligrams of Trazodone.  He stated these medications helped the quality of his sleep and "helps keep me low key."  The medication dosage had been increased about six months earlier.  The Veteran was also attending regular outpatient psychiatric medication management groups and outpatient group therapy on a weekly basis at a Vet Center.  

On current examination he appeared fully oriented and was cooperative throughout.  Mood was mildly restricted in both range and intensity.  Affect was mainly dysthymic.  Speech was generally clear and coherent, with rational and goal-directed thought processes.  Attention and concentration were mildly impaired.  Memory for recent and remote events appeared grossly intact.  It was noted the current report was similar to one during a prior examination in June 2005.  The Veteran credited psychotropic medication and group therapy for his relative stability in psychiatric symptomatology.  He described nightmares about three to four times a week and reported daytime intrusive memories on nearly a daily basis.  He stated that he was quite uncomfortable in crowds and chose to spend most of his time alone when not at work.  He also reported some hypervigilance and exaggerated startle response.  He denied periods of symptom remission since his last examination.  

He started his work day waking at four a.m.  He would take a shower and get coffee and go to work.  He would then work a 6 a.m. to 2 p.m. shift as a prison guard and then return home to either fix his truck and to do yard work or house work.  He would then watch television in the evening and go to bed around nine p.m.  He stated that he enjoyed playing golf and hunting.  He did not have difficulty with personal activities of daily living.  He was described as capable of performing all activities of daily living without assistance.  

The Axis I diagnosis was mild to moderate PTSD.  The Axis II diagnosis was deferred.  Notation was made of diminished social interaction.  He was given a GAF score of 60.  The examiner stated that the current level of mental health symptomatology did not render the Veteran unemployable.  

A review of the claims file also reflects reports of periodic VA outpatient visits in the past several years.  At that time of one such visit in August 2007, the Veteran was described as alert, oriented, and attentive in group therapy.  His mood was described as depressed and tense.  Conversation was appropriate with normal tempo and volume of speech.  The thought processes were organized with no delusions or hallucinations.  He endorsed intrusive thoughts without disassociation.  Sleep was disrupted.  He denied suicidal ideation.  He was given an Axis I diagnosis of moderate PTSD.  Alcohol abuse was also diagnosed.  He was given a GAF score of 65 with a notation that he had a previous GAF score of 62 in April 2007.  

At the time of another outpatient visit in April 2008, the Veteran was seen for medication management group.  He reported he had been working a lot of overtime and he described his work as stressful.  He had seniority so he decided to sit at the center desk in the prison, but he stated it was still very stressful.  He indicated he did not like to be around people, but he had some friends at the bar he went to.  He had admitted that drinking helped calm his nerves.  Prior to recent hospitalization for atrial fibrillation, he was drinking two to three beers a day.  He stated his medications were helpful and he was getting about five hours of sleep a night.  He acknowledged understanding that it was not healthy to drink and take his medications at the same time.  He was still attending group therapy at the local Vet Center.  

On examination he was then described as alert, oriented, and attentive.  Mood was tense.  The affect was congruent and range was described as normal.  Conversation was appropriate with normal tempo in volume with speech.  He was given Axis I diagnoses of moderate PTSD and alcohol abuse.  He was given a current GAF score of 60.  

Similar findings were made at the time of a medication management group session at a VA facility in September 2008.  The Axis I diagnoses remained moderate PTSD and alcohol abuse.  The Veteran again was given the same GAF score of 60.  

In a January 2011 communication, the team leader at a local Veterans Resource Center stated the Veteran had been seen on a weekly basis there for individual and group therapy from January 2004 to the present time.  The individual reported that since beginning treatment the Veteran had committed to addressing issues relative to his combat experiences and traumatic events incurred in Vietnam.  The Veteran was attending therapy sessions on a regular basis and was committed to setting and achieving realistic and attainable goals.  The diagnostic impression was PTSD.  

The Veteran was accorded another PTSD examination by VA in January 2011.  The claims folder was reviewed by the examiner and reference was made to previous examinations in 1999, 2001, 2002, 2004, 2005, and 2006.  The Veteran stated that he worked for 12 years from 1997 to November 2009 as a prison guard until his retirement.  He was continuing to attend group sessions at the local Vet Center.  He still had never been hospitalized for psychiatric purposes.  It was noted that recent outpatient visits reflected a GAF score of 60 and a description of the PTSD as moderate in degree.  At the time of a visit in July 2009, the Veteran's medication was changed somewhat because of complaints of nightmares, but it was noted that this was his primary complaint and no other significant symptoms were reported.  The examiner stated that overall the Veteran's medical records were made to indicate a symptom picture that was generally consistent with that reported by the VA physician in 2006 the examiner referred to above.  

On examination the Veteran was described as casually and appropriately dressed.  Clothing was clean and reasonably well fitting.  Grooming appeared marginal and slightly neglected, but hygiene was adequate.  Orientation was good.  The Veteran was alert and responsive in overall activity, but was described as somewhat tense.  He was cooperative and attentive, but somewhat guarded and detached.  Eye contact was fair.  Speech was normal in volume and tone and normal in rhythm and rate.  Content was somewhat underproductive, but generally relevant and coherent.  Mood appeared to be dysphoric with somewhat restricted affect.  The Veteran reported that his mood was neutral.  He stated that while in bed he slept about six or seven hours a night with some sleep difficulty due to urination.  He reported dreams and nightmares of his Vietnam experiences about two times a week, but he stated these decreased.  He denied suicidal or homicidal ideation.  No psychotic symptoms were indicated.  

With regard to socialization, the Veteran stated that he had a couple of friends he saw once in awhile and he was in contact with his younger brother.  He also had some Vietnam Veteran friends he saw and he went to group sessions every week.  Insight and judgment appeared to be generally fair.  He was described as able to attend to activities of daily living.  He was accorded psychological testing and he was given an Axis I diagnosis of PTSD that was described as mild to moderate in degree.  Notation was made that he had retired in November 2009 and had "inadequate socialization."  His GAF score was given as 60 and was described as indicative of moderate impairment in social, occupational and school functioning.  

The examiner noted the results of the evaluation were entirely consistent with previous ones of record.  It was remarked the Veteran's disability picture appeared to be "completely stable" and appeared to be no worse than that reported at the time of the examination cited in 2006.  The Veterans socialization was described as difficult to determine, because on one hand he indicated he was not socializing at all, but then he stated he went golfing with friends and he also described going out hunting on recent occasions.  Another inconsistency was while the Veteran reported some distress with fireworks; he did not report any distress when he used firearms.  The examining psychologist stated the symptoms overall appeared to be stable and he noted there was no impairment in functioning secondary to the psychiatric disorder.  The Veteran was described as remaining employable from a psychiatric standpoint.  It was noted he left his previous job voluntarily for retirement purposes.  The examiner concluded by stating that "overall, results of the current evaluation remain consistent with previous evaluations, suggesting no significant overall changes in reported symptomatology secondary to the Veteran's service-connected post-traumatic stress disorder."  

Additional pertinent evidence includes the report of a group counseling session at the VA medical center in February 2011.  The Veteran stated at that time that he was doing well and he was taking and tolerating his medications as directed.  He did not want a change in his medication.  He stated that he was taking 60 milligrams of Paroxetine every night.  On mental status examination, he was described as cooperative and easily engaged.  There was no psychomotor agitation.  He maintained good eye contact.  Mood was dysthymic and affect was reactive.  Speech was normal in rate and tone.  Thoughts were organized.  Insight and judgment were fair.  He denied suicidal or homicidal ideation and he also denied perceptual disturbances.  Axis I diagnoses were:  PTSD; dysthymia by history; alcohol abuse.  The Axis II diagnosis was deferred.  The degree of impairment was described as mild and he was given a GAF score of 70.  

In a July 2011 communication the chief of the outpatient service at the VA Pittsburgh Healthcare System indicated the Veteran had been in treatment at that facility since August 1999.  The treatment included individual and group therapy sessions on a weekly basis at the local Vet Center and psychiatric followup every three months.  The Veteran had tried a wide range of psychotropic medications "with poor response."  Prior medications included 20 milligrams Paroxetine at bed, 2 milligrams of Prazosin, 100 milligrams of Trazodone for chronic insomnia, and 1 milligram of Clonazepam at bed.  The physician stated that despite aggressive pharmacotherapy, and individual and group therapies, the Veteran continued to exhibit significant anxiety, agitation, depression, sleep difficulty, and anger problems associated with his combat-related PTSD.  Mood was described as depressed and guarded with a flattened affect.  The Veteran was not motivated and had much difficulty accomplishing any tasks.  He reported high levels of anxiety and he experienced panic symptoms three to four times a week.  Conversation was described as restricted and speech was described as slow and purposeful.  The Veteran reported loss of interest in activities, was avoidant of most situations, was isolated, and this had a negative impact on establishing and maintaining interpersonal relationships.  The Veteran also reported impaired short term memory as evidenced by being unable to recall appointments, names, places, and people.  The physician stated the Veteran had chronic PTSD which "has significantly impacted his interpersonal and social functioning.  His interpersonal deficits also impair his ability to seek and maintain gainful employment."  

The most recent communication from the chief of the outpatient service at the Pittsburgh Healthcare System reflects significant functional impairment, and that is reflected in the 50 percent rating now assigned.  The GAF scores the Veteran has been assigned for the past several years have ranged between 60 and 70, and these are essentially indicative of appreciable, but not severe, impairment.  There is no showing, even in the recent statement from the chief of the outpatient service that the Veteran has neglected personal appearance and hygiene, has experienced spatial disorientation, has exhibited speech difficulties, or has experienced obsessional rituals which interfere with routine activities-all symptoms indicative of the next higher rating of 70 percent.  The Board is aware that the Veteran has symptoms such as depression, anger, control problems, and recently reported panic attacks, but the Board finds that the overall symptom picture does not meet the criteria for a disability rating higher than 50 percent at any time during the appeal period.  Also, despite the report of social difficulties, the Veteran has been in a stable relationship with his son and it appears he is able to get out and play golf and hunt with others.  

In sum, the Board finds that a 50 percent disability rating, but not more, is warranted for the Veteran's PTSD during the entire appeal period.  The evidence of record does not show that the symptoms, either alone or collectively, have resulted in occupational and social impairment with reduced reliability and productivity so as to warrant the assignment of the next higher rating of 70 percent.  

Referral for extraschedular consideration is not appropriate, because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable to the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerham v. Principi, 16 Vet. App. 436 (1992).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (1); Thun v. Peake, 22 Vet. App. 111 (2008).  

With regard to the impact on employment, the chief of the outpatient service stated that the Veteran's psychiatric impairment impairs the Veteran's ability to seek and maintain gainful employment.  However, the individual did not state that it precludes the Veteran's ability to seek and/or maintain gainful employment.  Statements from the various health care professionals during the past several years reflect that the Veteran is not unemployable due solely to the severity of his PTSD symptomatology.  


ORDER

A disability evaluation of 50 percent, but not more, for the Veteran's PTSD is granted, subject to the law and regulations governing the award of monetary benefits.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


